                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:18-CV-158-D


CHARLES ALFRED IDLL,                           )
                                               )
                               Plaintiff,      )
                                               )
                     v.                        )                   ORDER
                                   )
SOUTIIEASTERN MEDICAL CLINIC,      )
and DR. ROBERT L. HOLLINGSWORTH, )
                                   )
                       Defendants. )


       On August 28, 2018, Charles Alfred Hill ("Hill" or ''plaintiff"), appearing pro se, applied to

proceed in forma pauperis under 28 U.S.C. § 1915 [D.E. 1]. On August 30, 2018, the court referred

the motion to Magistrate Judge Swank for frivolity review [D.E. 4]. On March 15, 2019, Magistrate

Judge Swank granted Hill's motion to proceed in forma pauperis and ordered Hill to particularize

his complaint [D.E. 5]. On April 5, 2019, Hill filed numerous medical records to supplement his

complaint [D.E. 6]. On April 22, 2019, Magistrate Judge Swank issued a Memorandum and

Recommendation ("M&R") and recommended that the complaint be dismissed for lack of subject-

matter jurisdiction [D.E. 7]. On May 6, 2019, Hill responded to the M&R [D.E. 8].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat
there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&~ the record, and Hill's objections. As for those portions

of the M&R to which Hill made no objection, the court is satisfied that there is no clear error on the

face of the record. As for the objections, the court has reviewed the objections and the M&R de

novo. Hill failed to establish subject-matter jurisdiction, and the court overrules his objections.

Accordingly, the court adopts the conclusions in the M&R [D.E. 7].

       In sum, Hill's complaint is DISMISSED for lack of subject-matter jurisdiction. The clerk

shall close the case.

        SO ORDERED.       This~ day of May 2019.




                                                  2
